
      
        DEPARTMENT OF TRANSPORTATION
        Federal Aviation Administration
        14 CFR Part 71
        [Docket No. FAA-2021-0418; Airspace Docket No. 21-ACE-12]
        RIN 2120-AA66
        Proposed Amendment of Class E Airspace; New Madrid, MO
        
          AGENCY:
          Federal Aviation Administration (FAA), DOT.
        
        
          ACTION:
          Notice of proposed rulemaking (NPRM).
        
        
          SUMMARY:
          This action proposes to amend Class E airspace extending upward from 700 feet above the surface at County Memorial Airport, New Madrid, MO. The FAA is proposing this action as a result of an airspace review caused by the decommissioning of the Malden Very High Frequency Omnidirectional Range collocated with Tactical Air Navigation (VORTAC) navigation aid as part of the VOR Minimum Operational Network (MON) Program. Controlled airspace is necessary for the safety and management of instrument flight rules (IFR) operations in the area.
        
        
          DATES:
          Comments must be received on or before July 23, 2021.
        
        
          ADDRESSES:

          Send comments on this proposal to: The U.S. Department of Transportation, Docket Operations, 1200 New Jersey Avenue SE, West Building Ground Floor, Room W12-140, Washington, DC 20590-0001; Telephone: (800) 647-5527, or (202) 366-9826. You must identify the Docket No. FAA-2021-0418; Airspace Docket No. 21-ACE-12, at the beginning of your comments. You may also submit comments through the internet at https://www.regulations.gov.
          

          FAA Order 7400.11E Airspace Designations and Reporting Points, and subsequent amendments can be viewed online at https://www.faa.gov/air_traffic/publications/. For further information, you can contact the Airspace Policy Group, Federal Aviation Administration, 800 Independence Avenue SW, Washington, DC 20591; Telephone: (202) 267-8783. The Order is also available for inspection at the National Archives and Records Administration (NARA). For information on the availability of FAA Order 7400.11E at NARA, email fedreg.legal@nara.gov or go to https://www.archives.gov/federal-register/cfr/ibr-locations.html.
          
        
        
          FOR FURTHER INFORMATION CONTACT:
           John Fornito, Operations Support Group, Eastern Service Center, Federal Aviation Administration, 1701 Columbia Avenue, College Park, GA 30337; Telephone (404) 305-6364.
        
      
      
        SUPPLEMENTARY INFORMATION:
        Authority for This Rulemaking
        The FAA's authority to issue rules regarding aviation safety is found in Title 49 of the United States Code. Subtitle I, Section 106 describes the authority of the FAA Administrator. Subtitle VII, Aviation Programs, describes in more detail the scope of the agency's authority. This rulemaking is promulgated under the authority described in Subtitle VII, Part A, Subpart I, Section 40103. Under that section, the FAA is charged with prescribing regulations to assign the use of airspace necessary to ensure the safety of aircraft and the efficient use of airspace. This regulation is within the scope of that authority, as it amends Class E airspace in New Madrid, MO, to support IFR operations in the area.
        Comments Invited
        Interested persons are invited to comment on this proposed rulemaking by submitting such written data, views, or arguments, as they may desire. Comments that provide the factual basis supporting the views and suggestions presented are particularly helpful in developing reasoned regulatory decisions on the proposal. Comments are specifically invited on the overall regulatory, aeronautical, economic, environmental, and energy-related aspects of the proposal.

        Communications should identify both docket numbers (Docket No. FAA-2021-0418 and Airspace Docket No. 21-ACE-12) and be submitted in triplicate to DOT Docket Operations (see ADDRESSES section for the address and phone number). You may also submit comments through the internet at https://www.regulations.gov.
        
        Persons wishing the FAA to acknowledge receipt of their comments on this action must submit with those comments a self-addressed stamped postcard on which the following statement is made: “Comments to FAA Docket No. FAA-2021-0418; Airspace Docket No. 21-ACE-12.” The postcard will be date/time stamped and returned to the commenter.
        All communications received before the specified closing date for comments will be considered before taking action on the proposed rule. The proposal contained in this document may be changed in light of the comments received. All comments submitted will be available for examination in the public docket both before and after the comment closing date. A report summarizing each substantive public contact with FAA personnel concerned with this rulemaking will be filed in the docket.
        Availability of NPRMs

        An electronic copy of this document may be downloaded through the internet at https://www.regulations.gov. Recently published rulemaking documents can also be accessed through the FAA's web page at https://www.faa.gov/air_traffic/publications/airspace_amendments/.
        

        You may review the public docket containing the proposal, any comments received and any final disposition in person in the Dockets Office (see the ADDRESSES section for address and phone number) between 9:00 a.m. and 5:00 p.m., Monday through Friday, except federal holidays. An informal docket may also be examined between 8:00 a.m. and 4:30 p.m., Monday through Friday, except federal holidays at the office of the Eastern Service Center, Federal Aviation Administration, Room 350, 1701 Columbia Avenue, College Park, GA 30337.
        
        Availability and Summary of Documents for Incorporation by Reference

        This document proposes to amend FAA Order 7400.11E, Airspace Designations and Reporting Points, dated July 21, 2020, and effective September 15, 2020. FAA Order 7400.11E is publicly available as listed in the ADDRESSES section of this document. FAA Order 7400.11E lists Class A, B, C, D, and E airspace areas, air traffic service routes, and reporting points.
        The Proposal
        The FAA proposes an amendment to 14 CFR part 71 to amend Class E airspace extending upward from 700 feet above the surface for County Memorial Airport, New Madrid, MO, as the Malden VORTAC has been decommissioned and all associated airspace extensions of Class E airspace extending upward from 700 feet above the surface, off the Malden VORTAC have been eliminated. The Class E airspace extending upward from 700 feet above the surface would be amended by increasing the radius to 10.3 miles (previously 6.3 miles).
        Class E airspace designations are published in Paragraph 6005, of FAA Order 7400.11E, dated July 21, 2020, and effective September 15, 2020, which is incorporated by reference in 14 CFR 71.1. The Class E airspace designations listed in this document will be published subsequently in the Order.
        FAA Order 7400.11, Airspace Designations and Reporting Points, is published yearly and effective on September 15.
        Regulatory Notices and Analyses
        The FAA has determined that this proposed regulation only involves an established body of technical regulations for which frequent and routine amendments are necessary to keep them operationally current. It, therefore: (1) is not a “significant regulatory action” under Executive Order 12866; (2) is not a “significant rule” under DOT Regulatory Policies and Procedures (44 FR 11034; February 26, 1979); and (3) does not warrant preparation of a Regulatory Evaluation as the anticipated impact is so minimal. Since this is a routine matter that will only affect air traffic procedures and air navigation, it is certified that this proposed rule, when promulgated, will not have a significant economic impact on a substantial number of small entities under the criteria of the Regulatory Flexibility Act.
        Environmental Review
        This proposal will be subject to an environmental analysis in accordance with FAA Order 1050.1F, “Environmental Impacts: Policies and Procedures”, prior to any FAA final regulatory action.
        
          Lists of Subjects in 14 CFR Part 71
          Airspace, Incorporation by reference, Navigation (air).
        
        The Proposed Amendment
        In consideration of the foregoing, the Federal Aviation Administration proposes to amend 14 CFR part 71 as follows:
        
          PART 71—DESIGNATION OF CLASS A, B, C, D, AND E AIRSPACE AREAS; AIR TRAFFIC SERVICE ROUTES; AND REPORTING POINTS
        
        1. The authority citation for part 71 continues to read as follows:
        
          Authority:
           49 U.S.C. 106(f), 106(g); 40103, 40113, 40120; E.O. 10854, 24 FR 9565, 3 CFR, 1959-1963 Comp., p. 389.
        
        
          § 71.1 
           [Amended]
        
        2. The incorporation by reference in 14 CFR 71.1 of Federal Aviation Administration Order 7400.11E, Airspace Designations and Reporting Points, dated July 21, 2020, and effective September 15, 2020, is amended as follows:
        
          Paragraph 6005 Class E Airspace Areas Extending Upward From 700 Feet or More Above the Surface of the Earth.
          
          ACE MO E5 New Madrid, MO [Amend]
          County Memorial Airport, New Madrid, MO
          (Lat. 36°32′07″ N, long. 89°35′59″ W)
          
          That airspace extending upward from 700 feet above the surface within a 10.3-mile radius of the County Memorial Airport.
        
        
          Issued in College Park, Georgia, on June 3, 2021.
          Andreese C. Davis,
          Manager, Airspace & Procedures Team South, Eastern Service Center, Air Traffic Organization.
        
      
      [FR Doc. 2021-11939 Filed 6-7-21; 8:45 am]
      BILLING CODE 4910-13-P
    
  